Exhibit 10.1

RENASANT CORPORATION

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (the “Agreement”) is made effective as of February 11,
2009, between Renasant Corporation and each of its subsidiaries and affiliates
(collectively, the “Company”) and Larry R. Mathews (“Executive”).

1. Separation from Employment: Effective as of February 11, 2009, Executive
hereby voluntarily resigns his employment with the Company (his “Separation
Date”).

2. Final Wages: The Company shall pay to Executive any base compensation accrued
but unpaid as of his Separation Date as soon as practicable thereafter.

3. Mutual Obligations: Provided that Executive executes a General Waiver and
Release in the from and at the time prescribed under paragraph 4 hereof and such
release becomes irrevocable in accordance with its terms:

 

  a. Executive acknowledges that on account of his voluntary resignation
hereunder, the Company’s obligations under that certain Employment Agreement by
and between Executive and the Company dated July 14, 2004 (his “Employment
Agreement”), are extinguished, in their entirety, without the payment of
compensation or benefits, and that he is not otherwise entitled to severance or
similar amounts under any separate plan, policy or program maintained by the
Company.

 

  b. The Company acknowledges that on account of Executive’s voluntary
resignation hereunder, Executive’s obligations under his Employment Agreement
are extinguished, in their entirety, except as set forth herein.

4. Severance Amount: Provided that Executive executes a General Wavier and
Release in the form attached hereto as Exhibit A during the 21 days following
his Separation Date and such General Waiver and Release becomes irrevocable in
accordance with its terms, the Company shall pay or provide to Executive:

 

  a. His base compensation at the periodic rate in effect as of his Separation
Date, to be paid as of each of the Company’s regularly scheduled pay dates
during the period commencing as of his Separation Date and ending as of
December 31, 2009; provided that the initial payment thereof shall be no earlier
than the date on which Executive’s General Waiver and Release is irrevocable in
accordance with its terms;

 

  b. A monthly amount equal to the dues payable with respect to Executive’s
membership in the Greystone Golf and Country Club, such amount to be paid during
the period specified in subparagraph a hereof; and

 

  c. Title to that certain 2006 Toyota Avalon currently in his possession, to be
transferred as of the date on which Executive’s Waiver and Release shall become
irrevocable.

Notwithstanding the foregoing, if during the Restricted Period, Executive is
employed in, or engages in, the Business in the Territory, any payments required
under subparagraphs a and b hereof shall cease. Executive agrees that he shall
promptly inform the Company of any such employment and that he shall reimburse
to the Company the amount of any payment made hereunder with respect to the
period after such employment commences. For this purpose, the term “Restricted
Period” means the period



--------------------------------------------------------------------------------

commencing on Executive’s Separation Date and ending as of December 31, 2009;
“Business” means commercial banking or the lending of money, to the extent
actively engaged in by the Alabama division of the Company during the Restricted
Period; “Territory” means the counties of Jefferson, Madison, Morgan, and
Shelby, Alabama.

5. Equity Compensation: Executive acknowledges that restricted stock awarded to
him under the Company’s 2001 Long-Term Incentive Plan (the “LTIP”) with respect
to services to be performed during the Company’s 2009 fiscal year, shall be
forfeited and cancelled as of his Separation Date.

Any stock options granted to Executive under the LTIP that are vested and remain
unexercised as of his Separation Date shall remain exercisable during the 60-day
period following his Separation Date in accordance with their terms. Executive
acknowledges that options not vested as of his Separation Date, if any, shall be
cancelled and forfeited to the Company as of such date. Options otherwise
exercisable hereunder that remain unexercised at the conclusion of such 60-day
period shall be cancelled and forfeited to the Company at the conclusion of such
period.

6. Other Benefits and Compensation: Except as may be expressly provided herein,
this Agreement is not intended to affect, increase or restrict Executive’s
benefits, rights and coverages under the separate employee benefit plans,
policies and programs generally maintained by the Company for the benefit of its
employees or officers in which Executive participated as of his Separation Date,
including any contribution that may be due to Executive under the terms of the
Company’s tax-qualified retirement plan with respect to Executive’s compensation
paid or accrued during the Company’s 2008 fiscal year; provided that Executive
acknowledges that he is not entitled to a bonus under the Company’s Annual
Incentive Plan for services that he performed in 2008, that he will not be
entitled to a bonus under such plan with respect to any services that he has
performed during 2009, and that any amount paid pursuant to paragraph 3 hereof
shall not be taken into account for purposes of any contribution to any such
plan or be eligible for deferral thereunder.

7. Executive’s Covenants: During the Restricted Period, Executive shall not,
directly or indirectly, knowingly:

 

  a. Solicit or contact for business purposes any existing customer of the
Company, or solicit or contact for business purposes any prospective customer of
the Company, in either case for the purpose of competing with the Business;

 

  b. Induce, or attempt to induce, any employee, agent or consultant of the
Company to violate any covenant to which Executive is otherwise bound hereunder;

 

  c. Interfere with any existing agreements or other arrangements to which the
Company is a party, or interfere with any proposed agreement or arrangement to
which the Company may be a party; or

 

  d. Induce, or attempt to induce, solicit, offer or aid others to offer
employment or engagement as a consultant or agent to any one who is a full-time
employee, agent or consultant of the Company as of his Separation Date.

In addition, during the Restricted Period and at all times thereafter, Executive
shall not disclose to any person, except as may be required by law, any
non-public information concerning the business, clients or affairs of the
Company for any reason or purpose whatsoever. Executive shall further not make
any use

 

2



--------------------------------------------------------------------------------

of such non-public information for his own purpose or for the benefit of anyone
else, except the Company.

8. Return of Property: Except as provided herein, Executive shall promptly
return to the Company all of the property of the Company, including, without
limitation, equipment, computers, fax machines, portable telephones, printers,
software, credit cards, manuals, customer lists, financial data, letters, notes,
notebooks, reports and copies of any of the above and any confidential
information that is in the possession or under the control of Employee.

9. Nondisparagement: As a material inducement to the Company to enter into this
Agreement, Executive agrees that he will not:

 

  a. Publicly criticize or disparage the Company, or privately criticize or
disparage the Company, in any manner intended or reasonably calculated to result
in public embarrassment to, or injury to the reputation of, the Company in any
community in which the Company is engaged in business; or

 

  b. Damage the property of the Company or otherwise engage in any misconduct
which is injurious to the business or reputation of the Company.

Notwithstanding the foregoing, Executive shall not be deemed in breach of the
covenants contained herein solely by reason of testimony compelled by process of
law.

Likewise, the Company agrees that it will not publicly or privately criticize or
disparage Executive in a manner intended or reasonably calculated to result in
embarrassment to, or injury to the reputation of, Executive in the community,
except that the Company shall report Executive’s separation on Form 8-K and as
otherwise may be required under applicable law.

10. No Participation in Claims: Executive waives any right to in any way
voluntarily assist any individual or entity in commencing or prosecuting any
action or proceeding including, but not limited to, any administrative claims,
charges or complaints and/or any lawsuit against the Company, or to in any way
voluntarily participate or cooperate in any such action or proceeding, except to
the extent such waiver may be prohibited by law or as to an employment
discrimination claim prosecuted by another employee or administrative body.

11. Representations: By execution of this Agreement, Executive represents that
no claim, charge, complaint or action by Executive against the Company exists in
any forum or form. In the event any such claim, charge, complaint or action has
been filed, Executive shall not be entitled to recover any monies or other
relief therefrom.

12. Tax Withholding: The Company may withhold from any amount payable hereunder
all Federal, state, city or other income or employment taxes that may be
required by law to be withheld.

13. Separate Advice: Executive acknowledges that neither the Company nor its
directors, officers or employees has provided him with advice about the terms
and conditions of this Agreement, including the taxation of payments hereunder,
and that neither the Company nor its directors, officers or employees has any
obligation to do so. Executive acknowledges that he has been advised to consult
his own counsel prior to the execution of this Agreement and he represents that
he has done so. As a result, Executive agrees that he shall hold the Company,
including its directors, officers and employees, harmless from any liability,
including any income or excise tax liability or liability for interest, arising
from the payment of any amount or the transfer of any property hereunder.

 

3



--------------------------------------------------------------------------------

14. Indemnification. The Company shall indemnify Executive with respect to his
actions or inactions taken in his capacity as an officer of the Company, to the
fullest extent provided under the Company’s organizational documents and
practices in effect as of his Separation Date and in accordance with the
indemnification available to similarly situated officers of the Company as of
such date.

15. General Provisions:

 

  a. If any provision of this Agreement is held to be invalid, illegal, or
unenforceable, in whole or in part, such invalidity shall not affect any
otherwise valid provision, and all other valid provisions shall remain in full
force and effect.

 

  b. Titles and headings used herein are solely for convenience of reference and
do not constitute a part of this Agreement or affect its meaning, interpretation
or effect.

 

  c. This Agreement shall be construed and enforced in accordance with the
internal laws of the State of Mississippi applicable to contracts made to be
performed wholly within such state.

 

  d. No term or condition herein shall be deemed to have been waived, nor shall
there be an estoppel against the enforcement of any provision of this agreement,
except by written instrument of the party charged with such waiver or estoppel.

 

  e. This Agreement may not be modified or amended, except by an instrument in
writing signed by the parties hereto.

 

  f. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes any prior agreement, whether
written or oral, with respect thereto.

16. No Admission of Wrongdoing: Executive and the Company agree that neither
this Agreement, Exhibit A hereto, nor the furnishing of the consideration set
forth herein shall be deemed or construed at any time for any purpose as an
admission by the Company or Executive, as the case may be, of any liability or
unlawful conduct of any kind.

THIS SEPARATION AGREEMENT is executed in multiple counterparts as of the dates
set forth below, each of which shall be deemed an original, to be effective as
of the Separation Date designated above.

 

RENASANT CORPORATION     EXECUTIVE By:  

/s/ E. Robinson McGraw

    By:  

/s/ Larry R. Mathews

  E. Robinson McGraw       Larry R. Mathews   Its: Chief Executive Officer    
Date: February 11, 2009 Date: February 11, 2009      

 

4



--------------------------------------------------------------------------------

Separation Date: February 11, 2009

EXHIBIT A

GENERAL WAIVER AND RELEASE

This General Waiver and Release (the “Release”) is made in exchange for the
consideration offered under Paragraph 4 of the Separation Agreement entered into
between me and Renasant Corporation and each of its subsidiaries and affiliates
(collectively, the “Employer”), dated as of the date of my voluntary
resignation, effective as of February 11, 2009 (the “Agreement”) (the “Severance
Amount”), the sufficiency of which I hereby acknowledge.

1. General Terms and Conditions. I understand that signing this Release is an
important legal act. I acknowledge that I have been advised by the Company to
consult an attorney before signing this Release and that I have done so or I
have determined that such consultation is not necessary. I understand that I
have 21 calendar days after my Separation Date to consider whether to sign this
Release, without alteration, and return it to the Company by first class mail or
by hand delivery, and that if I execute and return this Release before the
expiration of the 21-day period, I will be deemed to have waived the balance of
the period.

2. Release. In return for the Severance Amount, I release my Employer, including
its parents, subsidiaries, affiliates, related companies or entities, employee
benefit plans and the directors, officers, employees, agents, administrators and
other persons acting on behalf of each of them, together with their
predecessors, successors and assignees (collectively referred to as the
“Released Parties”) from all liabilities, demands, claims, actions, causes of
action, and suits of whatsoever nature that I have or may have against the
Released Parties arising from or in any way related to my employment with my
Company and the termination thereof, whether known or unknown to me, or
suspected or unsuspected, or that I have or may have individually or as a member
of any class. I also release the Released Parties from any and all liabilities,
demands, claims or suits that I may have against any of the Released Parties
arising from any act occurring prior to the execution of this Waiver and
Release, whether known or unknown to me, or suspected or unsuspected, or that I
have or may have individually or as a member of any class.

3. Further Limitations. Notwithstanding paragraph 2 hereof, this Release does
not release any claim that I may have (a) for continuation of health care
coverage under COBRA, (b) for benefits arising from any retirement or welfare
plan in which I was a participant during my employment, (c) for any rights
arising under this General Waiver and Release or the Agreement, and (d) for any
settlement or recovery in my capacity as a shareholder of the Company.

Without limiting the generality of paragraph 2 hereof, it is expressly
acknowledged that this Release does apply to and does release any claim that I
may have for discrimination or retaliation under any state workers’ compensation
act or other state law prohibiting discrimination or retaliatory discharge, the
Age Discrimination in Employment Act, and/or the Older Workers’ Benefit
Protection Act, and/or any other claim that I might assert for unlawful
discharge or discrimination for exercising any right under any benefit plan of
the Employer.

4. General Provisions.

a. Should any of the provisions set forth in this Waiver be determined to be
invalid by a court or other tribunal of competent jurisdiction, it is agreed
that such determination shall not affect the enforceability of other provisions
thereof.



--------------------------------------------------------------------------------

b. I acknowledge that this Release and the Agreement set forth the entire
understanding and agreement between me and the Company concerning the subject
matter thereof and that they supersede any prior or contemporaneous oral and/or
written agreements or representations, if any, between me and the Company. I
further acknowledge that no person has the authority to vary the terms of this
release, except an authorized officer of the Company by means of a written
amendment hereto.

c. I acknowledge that I have read this Release, have had an opportunity to ask
questions and have it explained to me, and that I understand that this Release
will have the effect of knowingly and voluntarily waiving any action I might
pursue, including breach of contract, personal injury, retaliation,
discrimination on the basis of race, age, sex, national origin or disability and
any other claims arising prior to the date hereof.

d. I further agree that in the event of my material breach of this Release, in
addition to any other legal or equitable remedy, the Company shall be entitled
to recover any payments made to me under the Agreement, subject to any
restrictions on such recovery or relief as may be imposed under applicable law
or as may be required to ensure that this Release is and remains valid and
enforceable.

e. I understand that for a period of seven calendar days following the execution
of this Release, I may revoke it by delivering a written statement to the
Company by hand or by registered mail, addressed to the address for the Company
specified in the Agreement, in which case the Release will not become effective.
In such event, the Company shall have no obligation to provide me the
consideration offered under Paragraph 4 of the Agreement and the Agreement shall
be null and void and of no effect. Upon the expiration of such seven-day period,
I understand that this Release shall be permanent and irrevocable.

f. I agree that absent the execution of this Release, I am not otherwise due the
Severance Amount from the Company for services that I have performed or under
any contractual agreement with the Company or in accordance with any severance
pay plan or arrangement maintained by the Company.

 

/s/ Larry R. Mathews

Larry R. Mathews

Date: February 11, 2009

 

2



--------------------------------------------------------------------------------

GENERAL WAIVER AND RELEASE

This General Waiver and Release (the “Release”) is made in exchange for the
non-competition and non-solicitation covenants and the other consideration
(“Executive’s Covenants”) offered under that certain Separation Agreement
between Renasant Corporation and each of its subsidiaries and affiliates
(collectively, the “Employer”) and Larry R. Mathews (“Executive”) effective as
of February 11, 2009, the sufficiency of which is hereby acknowledged.

1. Release. In return for the Executive’s Covenants, Employer hereby releases
Executive from all liabilities, demands, claims, actions, causes of action, and
suits of whatsoever nature that it has or may have against Executive, whether
known or unknown, or suspected or unsuspected, arising from or in any way
related to his employment with Employer and the termination thereof or any other
act occurring prior to the execution of this Waiver and Release; provided,
however, that this Release does not release Executive from any liabilities,
demands, claims, actions, causes of action, and suits that Employer has or may
have against Executive arising out of (a) any illegal or unlawful action or
failure to act by Executive, (b) any action that resulted in Executive receiving
a financial benefit to which he was not entitled, or (c) any action, or failure
to act, by Executive to the extent that Executive would not be entitled to
indemnification with respect to such action or failure to act under the Bylaws,
as amended, of Renasant Corporation because Executive has not met the Standard
of Conduct set forth in Section 2 of Article IX of such Bylaws.

2. General Provisions.

a. Should any of the provisions set forth in this Waiver be determined to be
invalid by a court or other tribunal of competent jurisdiction, it is agreed
that such determination shall not affect the enforceability of other provisions
thereof.

b. Employer acknowledges that this Release sets forth the entire understanding
and agreement between Employer and Executive concerning the subject matter
hereof and that it supersedes any prior or contemporaneous oral and/or written
agreements or representations, if any, between Employer and Executive. Employer
further acknowledge that no person has the authority to vary the terms of this
release, except by means of a written amendment hereto executed by Employer and
Executive.

 

RENASANT CORPORATION By:  

/s/ E. Robinson McGraw

  E. Robinson McGraw, President and Chief   Executive Officer

Date: February 11, 2009